DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set January 3, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12-14, 18, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinckley et al (US 2011/0209100 A1).
 As to claim 9: Hinckley discloses an apparatus (Figs. 1-21, “an apparatus 100/2100”; Abstract, ¶0005, 0153) comprising: 
instructions (Fig. 21, “instructions”; ¶0153-0157), 
memory ( “memory 2114”; ¶0153-0157); and 
processor circuitry ( “processor circuitry”; ¶0156) to: 
determine that a first input from a first touch panel and a second input from a second touch panel, occurred substantially simultaneously (Figs. 1-19, determine that “a first input 112” from “a first touch panel 104” and “a second input 114” from “a second touch panel 106”, occurred substantially simultaneously; ¶0052-0054, 0059, 0080-0088, 0114, wherein “approximately the same time” and/or “approximate synchronous inputs” represent the first and second inputs occurred substantially simultaneously); and 

present objects, which were previously appearing spread out, as stacked on one another in response to the first and second inputs corresponding to a first pattern (Fig. 9, present objects 910, 912, which were previously appearing spread out, as stacked on one another in response to the first and second inputs corresponding to a first pattern; ¶ 0091-0093); or 
presents objects, which were previously appearing as stacked on one another, as spread out in response to the first and second inputs corresponding to a second pattern different than the first pattern (Fig. 13, presents objects 1312, 1306, which were previously appearing as stacked on one another, as spread out in response to the first and second inputs corresponding to a second pattern different than the first pattern ¶0111-0114).  
As to claim 18: Hinckley discloses a non-transitory computer-readable medium, having instructions which, when executed, cause an electronic device (Figs. 1-21, “a non-transitory computer-readable medium 2114”, having instructions which, when executed, cause “an electronic device 100/2100”; Abstract, ¶0005, 0153-0157) to at least: 
in response to a first input from a first touch panel of the electronic device occurring substantially, simultaneously with a second input from a second touch panel of the electronic device (Figs. 1-19, in response to “a first input 112” from “a first touch 
present objects, which were previously appearing spread out, as stacked on one another in response to the first and second inputs corresponding to a first pattern (Fig. 9, present objects 910, 912, which were previously appearing spread out, as stacked on one another in response to the first and second inputs corresponding to a first pattern; ¶ 0091-0093); or 
presents objects, which were previously appearing as stacked on one another, as spread out in response to the first and second inputs corresponding to a second pattern different than the first pattern (Fig. 13, presents objects 1312, 1306, which were previously appearing as stacked on one another, as spread out in response to the first and second inputs corresponding to a second pattern different than the first pattern ¶0111-0114).  
As to claims 12, 21: Hinckley discloses the first and second inputs corresponding to first and second gestures of a user (Fig. 1, the first and second inputs corresponding to first and second gestures of a user; ¶0032).  
As to claims 13, 22: Hinckley discloses each of the first and second gestures includes a plurality of gestures (Fig. 1, each of the first and second gestures includes a plurality of gestures; ¶0032).
As to claims 14: Hinckley discloses at least one of: the first gesture at the first touch panel is in a first direction and the second gesture at the second touch panel is in the first direction; the first gesture at the first touch panel is in the first direction and the 
As to claim 23: Hinckley discloses at least one of: the first gesture at the first touch panel is in a first direction and the second gesture at the second touch panel is in the first direction; the first gesture at the first touch panel is in a first direction and the second gesture at the second touch panel is in a second direction opposite in relation to the first direction; the first gesture at the first touch panel is a touch and hold gesture and the second gesture at the second touch panel is a touch and hold gesture; the first gesture at the first touch panel is a touch and hold gesture and the second gesture at the second touch panel is in a first direction; or the first gesture at the first touch panel is in a first direction and the second gesture at the second touch panel is a touch and hold gesture (Figs. 1-19, ¶0043-0089).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim(s) 1-2, 4-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al (US 2011/0209100 A) in view of Yeh et al (US 2010/0078231 A1).
As to claim 1: Hinckley discloses an electronic device (Figs. 1-21, “an electronic device 100/2100”; Abstract, ¶0005, 0153) comprising: 
a first touch panel to receive a first input, the first touch panel on a first side of the electronic device (Figs. 1-19, “a first touch panel 104” to receive “a first input 112”, the first touch panel on a first side of the electronic device; ¶0036, 0114, wherein “hold and drag inputs on opposite screens with one input device” represents the first touch panel is disposed on the first side of the electronic device and the second touch panel is disposed on the second side of the electronic device which is opposite the first touch panel); 
a second touch panel to receive a second input, the second touch panel on a second side of the electronic device opposite the first side  (Figs. 1-19, “a second touch panel 106” to receive “a second input 114”; ¶0036, 0114, wherein “hold and drag inputs on opposite screens with one device” represents the first touch panel is disposed on the first side of the electronic device and the second touch panel is disposed on the second side of the electronic device which is opposite the first touch panel); 
at least one memory (Fig. 21, “at least one memory 2114”; ¶0153-0157);
instructions (Fig. 21, “instructions”; ¶0153-0157); and 
at least one processor to execute the instructions (Fig. 20, “at least one processor 2110” to execute the instructions”; ¶0156) to: 

detect the second input from the second touch panel of the electronic device (Figs. 1-19, detect the second input from the second touch panel of the electronic device; Abstract, ¶0038); and 
in response to determining that the first and second inputs occurred substantially simultaneously (Figs. 1-19, in response to determining that the first and second inputs occurred substantially simultaneously; ¶0052-0054, 0059, 0080-0088, wherein “approximately the same time” and/or “approximate synchronous inputs” represent the first and second inputs occurred substantially simultaneously), cause a display of the electronic device to at least one of: 
present objects, which were previously appearing spread out, as stacked on one another in response to the first and second inputs corresponding to a first pattern (Fig. 9, present objects 910, 912, which were previously appearing spread out, as stacked on one another in response to the first and second inputs corresponding to a first pattern; ¶ 0091-0093); or 
presents objects, which were previously appearing as stacked on one another, as spread out in response to the first and second inputs corresponding to a second pattern different than the first pattern (Fig. 13, presents objects 1312, 1306, which were previously appearing as stacked on one another, as spread out in response to the first and second inputs corresponding to a second pattern different than the first pattern ¶0111-0114).  

As to claim 2: Claim 2 is a dependent claim of claim 1. The prior art Yeh further discloses claim limitation of the first touch panel is a capacitance touch panel and the second touch panel is a resistance touch panel (Figs. 1-2, “an electronic device 1” comprises “a first touch panel 11” is a capacitance touch panel and “a second touch panel 12” is a resistance touch panel; ¶0019). In addition, the same motivation is used as the rejection of claim 2.
As to claim 4: Hinckley discloses the first and second inputs include gestures of a user (Fig. 1, the first and second inputs include gestures of a user; ¶0032).  
As to claim 5: Hinckley discloses each gesture further includes a plurality of gestures (Fig. 1, each gesture further includes a plurality of gestures; ¶0032).
As to claim 6: Hinckley discloses the gestures include at least one of: a first gesture at the first touch panel in a first direction and a second gesture at the second touch panel in the first direction; a first gesture at the first touch panel in a first direction and a second gesture at the second touch panel in a second direction opposite in relation to the first direction; a first gesture at the first touch panel including a touch and hold gesture and a second gesture at the second touch panel includes a touch and hold gesture; a first gesture at the first touch panel including a touch and hold gesture and a second gesture at the second touch panel in a first direction; or a first gesture at the first touch panel in a first direction and a second gesture at the second touch panel including a touch and hold gesture (Figs. 1-19, ¶0043-0089). 
As to claim 7: Hinckley discloses the gesture operation further includes at least one of: rotating of objects appearing on the display of the electronic device from front to back; rotating through objects appearing on the display of the electronic device in a sequence from one object to another object; HANLEY, FLIGHT & ZIMMERMAN, LLCPage 4 of 14U.S. Serial No. 16/907,825Attorney Docket No. P50264US-C1manipulation of a three-dimensional object appearing on the display of the electronic device; or selecting an object and moving the object to a different location (Fig. 9 shows selecting an object and moving the object to a different location; ¶0093).  

Claim(s) 10, 16-17, 19, 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al (US 2011/0209100 A), as applied to claims 8, 18 above, and further in view of Yeh et al (US 2010/0078231 A1).
As to claims 10, 19: Hinckley does not expressly disclose the first touch panel is a capacitance touch panel and the second touch panel is a resistance touch panel. However, Yeh teaches an electronic device comprises a first touch panel is a capacitance touch panel and a second touch panel is a resistance touch panel (Figs. 1-2, “an electronic device 1” comprises “a first touch panel 11” is a capacitance touch panel and “a second touch panel 12” is a resistance touch panel; ¶0019). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinckley to choose a capacitance touch panel for the first touch panel and a resistance touch panel for the second touch panel as taught by Yeh. The motivation would have been in order to provide a dual-side integrated touch panel structure. The structure comprises a capacitive touch panel and a resistive touch panel (Yeh: Abstract).
As to claims 16, 25: Hinckley discloses the first and second touch panels are disposed opposite of the apparatus (¶0141). In the drawing, Hinckley does not expressly represents the first touch panel and the second touch panel are each disposed on sides of the apparatus opposite to one another. However, Yeh teaches an apparatus comprises a first touch panel and a second touch panel, wherein the first touch panel and the second touch panel are each disposed on sides of the apparatus opposite to one another (Figs. 1-2, “an apparatus 1” comprises “a first touch panel 11” and “a second touch panel 12”, wherein the first touch panel and the second 
As to claim 17, 26: Hinckley does not the first and second touch panels are disposed on opposite of the electronic device (¶0141). In the drawing, Hinckley does not expressly represents the first touch panel is disposed on a front of the apparatus, and the second touch panel is disposed on a back side of the apparatus. However, Yeh teaches an apparatus comprises a first touch panel is disposed on a front of the apparatus and a second touch panel is disposed on a back side of the apparatus (Figs. 1-2, “an apparatus 1” comprises “a first touch panel 11” is disposed on a front of the apparatus and “a second touch panel 12” is disposed on a back side of the apparatus; Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinckley to have the first touch panel is disposed on a front of the apparatus and the second touch panel is disposed on a back side of the apparatus as taught by Yeh. The motivation would have been in order to provide a dual-side integrated touch panel structure. The structure comprises a capacitive touch panel and a resistive touch panel (Yeh: Abstract).

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al (US 2011/0209100 A), in view of Yeh et al (US 2010/0078231 A1), as applied to claim 1 above, and further in view of Lo et al (US 2013/0113730 A1).
As to claim 3, 11, 20: Hinckley and Yeh do not expressly disclose each of the first touch panel and the second touch panel is a capacitance touch panel. However, Lo teaches an electronic device comprises a first touch panel and a second touch panel, wherein the first and second touch panel is a capacitance touch panel (Fig. 2, “an electronic device 2” comprises “a first touch panel 22” and “a second touch panel 23”, wherein the first and second touch panel is a capacitance touch panel; ¶0029). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinckley and Yeh to choose both of the first and second touch panel is a capacitance touch panel as taught by Lo. The motivation would have been in order to have a touch apparatus includes a driving unit, a first touch panel, a second touch panel and a connecting circuit board coupling between the first and second touch panels (Lo: Abstract).

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al (US 2011/0209100 A), as applied to claims 9, 18 above, and further in view of Lo et al (US 2013/0113730 A1).
As to claim 11, 20: Hinckley does not expressly disclose each of the first touch panel and the second touch panel is a capacitance touch panel. However, Lo teaches an electronic device comprises a first touch panel and a second touch panel, wherein .

Claim(s) 15, 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley et al (US 2011/0209100 A) as applied to claims 9, 18 above, and further in view of Kukulski et al (US 2015/0199073 A1).
As to claims 15, 24: Hinckley discloses the processor circuitry is to execute the instructions to at least one of:
presents objects in a sequence from one object to another object in response to the first and second inputs corresponding to a fourth pattern different than the first pattern, the second pattern, and the third pattern (Fig. 11, presents objects in a sequence from one object to another object in response to the first and second inputs corresponding to a fourth pattern different than the first pattern, the second pattern, and the third pattern; ¶0101-0106); or
move an objects, which was previously presented in a first location, to a second location different from first location in response to the first and second inputs 
Hinckley does not expressly disclose the processor circuitry is to execute the instructions to presents a first object, which was previously appearing in front of a second object, behind the second object in response to the first and second inputs corresponding to a third pattern. However, Kukulski teaches an apparatus comprises a processor circuitry is to execute instructions to presents a first object, which was previously appearing in front of a second object, behind the second object in response to the first and second inputs corresponding to a third pattern (Figs. 1-6, “an apparatus 600” comprises “a processor circuitry 604” is to execute instructions to presents “a first object 110”, which was previously appearing in front of “a second object 114”, behind the second object in response to “a first input 204”and “a second input 202” corresponding to a third pattern; ¶0028-0030, 0037). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinckley to present a first object, which was previously appearing in front of a second object, behind the second object in response to the first and second inputs corresponding to a third pattern different than the first pattern and the second pattern as taught by Kukulski. The motivation would have been in order to a first touch input directed toward a first object in the plurality of objects and a second touch input directed 

Response to Arguments
Applicant’s arguments on January 3, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LIN LI/
Primary Examiner, Art Unit 2693